Abatement Order filed July 24, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00370-CR
                                ____________

                  EARNEST DEMONE HEBERT, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1364909


                          ABATEMENT ORDER

      According to information provided to this court appellant is not represented
by counsel. On October 8, 2013, time to file appellant’s brief expired. Appellant
and the trial court were notified on October 15, 2013, that no brief had been
received. See Tex. R. App. P. 38.8(b)(2). On October 25, 2013, appellant filed
motion for extension of time to file his brief. See Tex. R. App. P. 38.6(a). In the
motion, appellant stated that he was unable to hire an attorney because he is
indigent and cannot afford to pay an attorney. He requested that we abate the
appeal for a hearing to determine whether he is indigent and entitled to appointed
counsel on appeal. We granted the motion and abated the appeal for the requested
hearing. See Tex. R. App. P. 38.8(b).

         The trial court conducted the requested hearing, and a record of that hearing
was filed in this court on November 20, 2013. At the conclusion of the hearing, the
trial court found that appellant is not indigent for purposes of this appeal. We
reinstated the appeal and notified appellant to file his brief. We granted appellant
an extension of time to hire an attorney. To date, no attorney has made an
appearance for appellant, and no brief has been filed.

         Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge
of the 248th District Court shall (1) immediately conduct a hearing, at which
appellant, appellant’s counsel, if any, and the state’s counsel shall participate,
either in person or by video teleconference, to determine (a) whether appellant
desires to prosecute his appeal; (b) whether appellant is indigent; (c) if not
indigent, whether appellant has abandoned the appeal or whether appellant
has failed to make necessary arrangements for filing a brief; (d) the reason for
the failure to file a brief; (e) if appellant desires to continue the appeal, a date
certain when appellant’s brief will be filed; and (2) prepare a record, in the form of
a reporter’s record, of the hearing. If appellant is indigent, the judge shall take such
measures as may be necessary to assure effective representation of counsel, which
may include the appointment of new counsel. The judge shall see that a record of
the hearing is made, shall make findings of fact and conclusions of law, and shall
order the trial clerk to forward a transcribed record of the hearing, a videotape or
compact disc, if any, containing a recording of the video teleconference, and a
supplemental clerk’s record containing the findings and conclusions. Those records
shall be filed with the clerk of this court within thirty days of the date of this
order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM
                       RULE 38. REQUISITES OF BRIEFS

Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

      (b) Criminal Cases.

             (1) Effect.    An appellant=s failure to timely file a brief does not
authorize either dismissal of the appeal or, except as provided in (4), consideration
of the appeal without briefs.

             (2) Notice. If the appellant=s brief is not timely filed, the appellate
clerk must notify counsel for the parties and the trial court of that fact. If the
appellate court does not receive a satisfactory response within ten days, the court
must order the trial court to immediately conduct a hearing to determine whether
the appellant desires to prosecute his appeal, whether the appellant is indigent, or,
if not indigent, whether retained counsel has abandoned the appeal, and to make
appropriate findings and recommendations.

             (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a
record of the proceedings prepared, which recordCincluding any order and
findingsCmust be sent to the appellate court.

             (4) Appellate Court Action. Based on the trial court=s record, the
appellate court may act appropriately to ensure that the appellant=s rights are
protected, including initiating contempt proceedings against appellant=s counsel. If
the trial court has found that the appellant no longer desires to prosecute the
appeal, or that the appellant is not indigent but has not made the necessary
arrangements for filing a brief, the appellate court may consider the appeal without
briefs, as justice may require.